Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, 1 December 1794
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.


Philadelphia December 1st1794
Sir
I beg leave through you to make known to the House of Representatives—That I have signified to The President of the UStates my intention to resign my office of Secretary of the Treasury on the last day of January next. I make this communication in order that an opportunity may be given previous to that Event, to institute any further proceeding which may be contemplated, if an be, in consequence of the inquiry during the last session into the State of this Department.
With perfect respect   I have the honor to be   Sir   Your most Obedt & hum ser
The Honorable The Speaker of the House of Representatives
